Citation Nr: 1044137	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected ankylosing spondylitis of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-
connected ankylosing spondylitis of the right elbow, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for service-
connected ankylosing spondylitis of the right shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to 
October 1977 and from September 1983 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia. 

The case was remanded by the Board in October 2009 to afford the 
Veteran a rescheduled hearing.  Pursuant to the Board's remand, 
the Veteran was afforded a hearing before the undersigned in 
August 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last afforded a VA examination for his claims in 
February 2005.  The Veteran's testimony at his hearing indicated 
a worsening of his disabilities since that examination.  
Furthermore, the Veteran's testimony indicates that the examiner 
was not familiar with ankylosing spondylitis, and therefore, the 
examination was not adequate.  Thus, although further delay is 
regrettable, the Board finds that a remand is necessary to afford 
the Veteran an adequate examination and to ascertain the levels 
of disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(where the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be conducted).

Additionally, the Veteran's testimony indicates that he continues 
to receive treatment from his primary care provider at the 
Clarksburg, West Virginia VA Medical Center (VAMC) and from a 
rheumatologist at the Pittsburgh, Pennsylvania VAMC.  The most 
recent treatment records from the Clarksburg VAMC are dated in 
November 2007; the most recent treatment records from the 
Pittsburgh VAMC are dated in September 2007.  Since the case is 
being remanded, the AMC should obtain the more recent VA records 
from both VAMCs.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's 
medical records from the Clarksburg VAMC 
dated from November 2007 and from the 
Pittsburgh VAMC dated from September 2007 to 
the present.

2.  Schedule the Veteran for a VA examination 
with a rheumatologist at the Pittsburg VAMC.  
The examiner should review the claims file.

The examiner must conduct all necessary tests 
to ascertain the manifestations, if any, of 
the Veteran's ankylosing spondylitis of the 
left knee, right elbow, and right shoulder.  
The examiner should specifically undertake 
range of motion studies of the left knee, 
right elbow, and right shoulder and comment 
on the degree of disability due to functional 
losses such as pain, weakness, etc.

A complete rationale for all opinions must be 
provided.  Any report prepared must be typed.  
All indicated tests should be conducted and 
those reports should be incorporated into the 
examination and associated with the claims 
file.  The AMC should ensure that the 
examination report complies with this remand 
and the questions presented.

3.  After undertaking any other development 
deemed appropriate, the AMC should re-
adjudicate claims for increased ratings for 
ankylosing spondylitis of the left knee, 
right elbow, and right shoulder, in light of 
all information or evidence received.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.









CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


